Citation Nr: 0025960	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  96-39 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for onychomycosis of 
the toenails and trichophytosis of the feet and hands, 
currently evaluated as 30 percent disabling.

2.  Whether RO's decisions, rendered on June 8, 1967, August 
3, 1972, June 6, 1978, October 12, 1982, November 22, 1982, 
and December 6, 1985, which failed to apply the bilateral 
factor when considering the veteran's service-connected skin 
condition, are clearly and unmistakably erroneous.

3.  Entitlement to an effective date prior to August 14, 
1996, for an award of service connection for an adjustment 
disorder with a depressed mood.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to January 
1948.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 RO decision which denied the 
veteran's claim for an increase in a 30 percent rating for a 
skin condition (onychomycosis of the toenails and 
trichophytosis of the feet and hands) and which denied the 
veteran's claim for clear and unmistakable error (CUE) in a 
series of RO decisions which failed to apply the bilateral 
factor when considering the veteran's skin condition.  
Additionally, this matter comes to the Board on appeal from 
an April 1997 RO decision which granted the veteran's claim 
for service connection for an adjustment disorder with a 
depressed mood, effective from August 14, 1996.  In sum, the 
veteran appeals to the Board for a higher rating for his skin 
condition, for CUE in a series of RO decisions, and for an 
effective date prior to August 14, 1996, for the award of 
service connection for an adjustment disorder with a 
depressed mood. 

Additionally, in April and May 1999 statements, the veteran 
withdrew his request for a Travel Board hearing.  As such, 
the Board will proceed with an adjudication of his claims.

The main body of the present Board decision concerns the 
veteran's claim for CUE.  His claims for an earlier effective 
date for the award of service connection for an adjustment 
disorder with a depressed mood and for a higher rating for a 
skin condition are addressed in the remand portion of this 
decision.


FINDING OF FACT

By a June 8, 1967, RO decision, service connection was 
granted for a skin condition effecting the right hand, toes, 
and toenails (which was then characterized as dermatophytosis 
with onychomycosis), and such was rated as one entity; this 
decision was appropriately supported by evidence then of 
record; and subsequent rating decisions have properly and 
similarly rated the veteran's skin condition as one entity.


CONCLUSION OF LAW

Clear and unmistakable error has not been shown in the final 
June 8, 1967, RO decision, or in subsequent RO decisions, 
rendered on August 3, 1972, June 6, 1978, October 12, 1982, 
November 22, 1982, and December 6, 1985, that assigned a 
single evaluation for the veteran's skin condition.  38 
U.S.C.A. § 4005 (1967, 1972, 1978, 1982, 1985); 38 U.S.C.A. 
§ 7105 (1999); 38 C.F.R. §§ 3.104; 3.105 (1967, 1972, 1978, 
1982, 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records (1946-1948) do not 
reveal any pertinent findings with respect to the skin. 

In February 1948, the RO received a claim of service 
connection for skin disease; by a May 1948 decision, the RO 
denied the claim and the veteran was informed of the adverse 
decision that same month.

In an April 1967 statement, J.H. Hunt, M.D., indicated that 
the veteran had been seen on July 13, 1950, at which time he 
had an acute edematous vesicular eruption of both hands 
involving all fingers, both palms, and the dorsal surfaces.  
It was noted that he also had a similar eruption of the toes, 
and plantar surfaces of both feet.  Finally, it was indicated 
that he gave a history of having had this skin condition 
while in service.  The diagnosis was recurrent 
dermatophytosis with "id" eruptions.

The veteran underwent a VA examination in May 1967, during 
which he reported that he developed skin trouble on his feet 
and hands while in service.  He said he had seen Dr. Hunt for 
his skin problems (eruptions on his hands and feet) a total 
of three times.  Since then, he said, he had not received 
private or clinic treatment.  The diagnoses were 
dermatophytosis of the right palm and toe areas, and 
onychomycosis of all toe nails and fingernails of the right 
thumb and the 3rd finger. 

In May 1967, the RO received several lay statements, in which 
it was noted that the veteran had a skin condition of the 
right hand and that such had existed since his discharge.

By a June 8, 1967, RO decision, service connection was 
granted for a skin condition effecting the right hand, toes, 
and toenails.  The skin condition was characterized as 
dermatophytosis with onychomycosis; such was rated as one 
entity; and a 10 percent evaluation was assigned.

A July 1972 VA compensation examination shows that the 
veteran reported having eruptions on his hands and feet in 
service.  Thereafter, he related, he continued to have skin 
problems.  He said treatment afforded him little benefit.  
The diagnoses were trichophytosis, effecting the right hand 
and feet (which was moderately severe in nature), and 
onychomycosis, effecting the nails of the right hand and the 
toenails (which was moderately severe in nature). 

By an August 3, 1972, RO decision, the 10 percent rating for 
the veteran's skin condition was confirmed and continued.

A January 1978 VA outpatient records shows that the veteran 
hands and feet were irritated.  It was also noted that his 
fingernails were thickened, and opaque.  It was noted that he 
had taken medication without benefits.

A January 1978 podiatry examination report shows impressions 
of trichophytosis rubrum infection of both feet including 
nails and intradermal lesions on the body and right hand.  

A May 1978 consultation report shows that the feet were 
painful and swelled.  The toenails were thickened, opaque, 
and raised from their nail beds.  The diagnoses were severe 
onychomycosis of the toenails and severe trichophytosis of 
the feet and hands.  The prognosis was that his condition was 
recurrent and subject to periods of remissions and 
exacerbations.

By a June 6, 1978, RO decision, the veteran was granted an 
increased rating from 10 to 30 percent for his service-
connected skin condition, which was noted as affecting his 
feet and hands. 

VA outpatient treatment records, dated in 1982, show that the 
veteran had chronic dermatophytosis of the hands, feet, 
toenails, and calf.  

By an October 12, 1982, RO decision, the veteran's 30 percent 
rating for a skin disorder was continued. 

By a November 22, 1982, RO decision, the veteran's 30 percent 
rating for his skin condition was confirmed and continued. 

In 1985, VA outpatient treatment records were received, and 
such were dated from 1983 to 1985; these records show that 
the veteran was regularly treated for skin conditions 
effecting the hands and feet. 

By a March 14, 1985, RO decision, the veteran's 30 percent 
rating for his skin condition was confirmed and continued. 

At an August 1985 RO hearing, the veteran testified that his 
skin condition effected his feet, hands, and nails as well as 
his marital life. 

An August 1985 VA consultation report, received in September 
1985, shows that the veteran reported being self conscious 
about his hands.  He related that he felt as if his skin 
condition was "going into his nervous system."  He related 
that his skin condition had worsened and was causing him to 
have a quick temper.  Following an examination, the diagnosis 
was an adjustment disorder.

By a December 6, 1985, RO decision, the veteran's claim for 
an increased rating for a skin disorder was confirmed and 
continued at a rate of 30 percent. 

VA treatment records, dated in the early 1990s show that the 
veteran was variously diagnosed as having dermatophytosis and 
onychomycosis.

A January 1995 VA dermatological examination report reflects 
that the veteran had a greater than 40 year history of 
fungus, which had been on his hands, legs, chest, back, and 
mouth.  It was also noted that his nails were effected.  It 
was noted that he had been treated (with various medications) 
without success.  It was concluded that the veteran had 
severe chronic tinea which was unresponsive to therapy.  It 
was noted that the condition caused him a great deal of 
distress and would continue to remain untreatable.

An August 1996 VA psychiatric compensation examination 
reflects that the veteran had a long history of onychomycosis 
of the feet and hands.  It was noted that this severe skin 
condition had affected the veteran's life dramatically.  
Following an examination, the impression was an adjustment 
disorder with a depressed mood. 

A September 1996 VA examination reflects that the veteran had 
a long history of dermatophytosis which involved the hands, 
arms, legs, and nails.  It was noted that his skin condition 
had resisted treatment.  It was concluded that the veteran 
had chronic dermatophytosis which was recalcitrant to 
therapy.

II.  Legal Analysis

The file shows that all relevant evidence has been obtained 
with regard to the veteran's claim, and there is no further 
VA duty to assist him with his claim.  38 U.S.C.A. § 5107(a).

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for CUE.  38 C.F.R. §§ 3.104(a); 
3.105(a).

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals, hereinafter, "Court") has propounded a three-prong 
test to determine whether CUE is present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extent at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) such a determination that there 
was clear and unmistakable error must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).

The Court has also indicated that CUE is a very specific and 
a rare kind of error.  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the presence of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993), citing Russell, supra.

In this case, by a RO decision rendered on June 8, 1967, 
service connection for a skin disorder (characterized as 
dermatophytosis and onychomycosis) effecting the hand, toes, 
and toenails was granted.  This skin disabilities were rated 
as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7813 and was rated as one entity.  Diagnostic Code 7813 
(Dermatophytosis) was rated in 1967, as it is now, 
analogously to Diagnostic Code 7806 (Eczema). 

A 10 percent evaluation was assigned for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  The next higher rating of 30 
percent was available if there was constant exudation or 
itching, extensive lesions, or marked disfigurement.  Finally 
a 50 percent evaluation, the highest available, was 
appropriate with ulceration or extensive exfoliation or 
crusting, and systematic or nervous manifestations, or if the 
condition was exceptionally repugnant.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

The veteran does not contend that the RO assigned the 
improper diagnostic code, and the Board finds that no error 
has been demonstrated in rating the veteran's skin conditions 
as analogous to eczema.  Rather, the veteran contends that he 
should have received separate evaluations for his hands and 
feet pursuant to the bilateral factor, which is described in 
38 C.F.R. § 4.26, in rating decisions rendered on June 8, 
1967, August 3, 1972, June 6, 1978, October 12, 1982, 
November 22, 1982, and December 6, 1985.  The provisions of 
38 C.F.R. § 4.26 provide that when a partial disability 
results from disease or injury of both arms, or of both legs, 
or of paired skeletal muscles, the ratings for the 
disabilities of the right and left sides will be combined as 
usual, and 10 percent of this value will be added (i.e., not 
combined) before proceeding with further combinations, or 
converting to degree of disability.  

The applicable provisions of the rating schedule do not allow 
for application of the bilateral factor such that his skin 
disabilities could be rated as multiple disabilities for the 
purpose of raising his rating.  In this regard, it is noted 
that both of his skin conditions are rated under Diagnostic 
Code 7806, pertaining to eczema.  Diagnostic Code 7806 does 
not provide for consideration of separate ratings for 
different areas of the body, while other codes do (e.g. 
Diagnostic Code 5003).  Although eczema (or, in the veteran's 
case, onychomycosis and trichophytosis) may involve multiple 
areas, the Diagnostic Code treats it as a single disability, 
based partly upon the extensiveness of exfoliation and 
crusting etc.  The "extensiveness" of the skin condition--
regardless of multiple extremity involvement--may raise the 
rating but depending upon the severity thereof.  Thus, merely 
finding the disability present on separate extremities does 
not necessarily provide for a higher rating.  To rate the 
condition separately for each extremity would ignore the fact 
that the "extensiveness" of the eczema is already 
contemplated in the Diagnostic Code.

Moreover, scars from third degree burns on widely separated 
areas are permitted to be rated separately and combined under 
38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2.  (Eczema is 
rated under the same regulation as burns.)  If VA had 
intended for separate ratings for eczema, the aforementioned 
note (or a similar one) would have been included under 
38 C.F.R. § 4.118, Diagnostic Code 7806.  As there is no 
accompanying Note, it is plausible to assume that VA's 
intention, by omitting the Note, was not to provide separate 
ratings for eczema.

Since eczema is rated as a single entity, regardless of where 
on the body it appears, it cannot be separately rated for 
each extremity.  To do so would amount to providing separate 
evaluations for the same manifestation of a disability, in 
violation of the rule against "pyramiding."  38 C.F.R. 
§ 4.14.  The veteran's argument that his skin condition 
should have been separately rated in 1967 (and in subsequent 
RO decisions) would also violate the rule against pyramiding.  
While there is medical evidence on file revealing multiple 
manifestations of the skin and nails which effect the hands 
and feet, all such manifestations are rated as eczema; as 
such, he would not be entitled to separate ratings for 
multiple manifestations of his skin disabilities. 

The veteran has also made arguments which suggest that he 
should have been awarded a higher rating for functional loss 
due to his skin disability under 38 C.F.R. § 4.40.  
Unfortunately, this regulation applies to the musculoskeletal 
system and not the skin.  

It is, at least theoretically, conceivable that, under 
unusual circumstances, a skin disorder might warrant separate 
ratings for each side of the body based on application by 
analogy of diagnostic criteria for orthopedic or other 
disabilities.  However, there is no obvious basis here for 
such a rating, and, in any, the RO's decision as to whether 
to apply such an unusual rating would involve a weighing of 
the facts of a particular case.  The RO's judgment in a such 
a matter would not be subject to review under the standard of 
clear and unmistakable error.

Based upon the foregoing discussion, the veteran's position 
cannot be said to be "undebatable."  The law at the time of 
the June 1967 RO decision (and in subsequent decisions) was 
correctly applied to the facts as they were known.  There is 
no basis for revision of the June 1967 RO decision.  
Similarly, none of the subsequent rating decisions have been 
shown to have been incorrectly based upon the facts known at 
the respective times, compelling a different outcome (i.e. 
application of the bilateral factor).  The applicable law has 
remained virtually unchanged over the course of the 
subsequent rating decisions. 

For the reasons set forth supra, the veteran's claim of CUE 
fails.  38 C.F.R. § 3.105.


ORDER

The RO's decisions, rendered on June 8, 1967, August 3, 1972, 
June 6, 1978, October 12, 1982, November 22, 1982, and 
December 6, 1985, which failed to apply the bilateral factor 
when considering the veteran's service-connected skin 
condition, are not clearly and unmistakably erroneous.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Earlier Effective Date Claim

In a June 2000 informal hearing presentation, it was 
contended on behalf of the veteran that the RO committed CUE 
in its December 6, 1985, decision that denied service 
connection for a psychiatric disability.  The Board finds 
that this undeveloped issue regarding CUE is inextricably 
intertwined with the veteran's claim for an earlier effective 
date for the award of service connection for a psychiatric 
disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  That is, the CUE claim, which is not in appellate 
status and has not been adjudicated by the RO, is intertwined 
with the earlier effective date claim which is currently on 
appeal because there is a very real potential that the 
conclusion reached in the CUE claim would have a meaningful 
impact upon the issue that is currently in appellate status.  
Hoyer v. Derwinski, 1 Vet. App. 180 (1991); Harris, supra.  
Accordingly, adjudication of the claim for an earlier 
effective date will also be held in abeyance pending the 
resolution of his CUE claim.

Increased Rating Claim

The veteran's claim for an increased rating for the veteran's 
skin disabilities is well grounded, meaning plausible.  The 
file shows that the RO has properly developed the evidence, 
and there is no further VA duty to assist the veteran with 
his claim.  38 U.S.C.A. § 5107(a).

It is noted that the veteran's last VA dermatological 
examination for compensation purposes was in September 1996, 
five years ago, and the veteran alleges that his skin 
conditions have worsened; as such, a more current 
compensation examination is warranted.  Caffrey v. Brown, 
6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Relevant treatment records should also be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, this case is REMANDED for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers who have treated him for skin 
problems since his service discharge, 
including but not limited to the VA 
facilities in New York.  The RO should 
then contact the identified sources and 
obtain copies of the records, following 
the procedures of 38 C.F.R. § 3.159 
(1999).

3.  Thereafter, the RO should have the 
veteran undergo a VA dermatological 
examination to determine the severity of 
his service-connected onychomycosis of 
the toenails and trichophytosis of the 
feet and hands.  The claims folder should 
be provided to and reviewed by the 
examiner.  Additionally, the examiner 
should provide answers to the following 
questions:

a.  Does the veteran have exfoliation?  
If so, is the exfoliation extensive?

b.  Does the veteran have exudation?

c.  Does the veteran have itching?  If 
so, is the itching constant?

d.  Specify what areas of the body are 
affected by the veteran's service-
connected skin condition?  

e.  Are the effected areas on an 
nonexposed or exposed surface?

f.  Are the effective areas extensive in 
size?

g.  Does the veteran have extensive 
lesions?

h.  Does the veteran's skin condition 
cause marked disfigurement?  

i.  Does the veteran have crusting?

j.  Does the veteran have systemic or 
nervous manifestations of his skin 
condition? 

k.  Is the veteran's skin condition 
exceptionally repugnant? 

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

5.  The RO must develop and adjudicate 
the veteran's claim of CUE in a December 
6, 1985, rating decision, which denied 
service connection for a psychiatric 
disability.  The veteran must be notified 
of the decision on that claim and of his 
appellate rights.  If the veteran files a 
timely notice of disagreement, he and his 
representative must be provided a 
statement of the case which includes 
citation of the pertinent law and 
regulations, and a discussion of their 
application to the facts in his case.  In 
the event that the veteran perfects a 
timely appeal of the CUE claim, it should 
be certified to the Board for appellate 
review.  

7.  The RO must also adjudicate the 
veteran's increased rating claim; and if 
such is not resolved to his satisfaction, 
he must be furnished with a supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, the 
claim must be returned to the Board for 
further action.

No action is required of the veteran until he receives 
further notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 2 -


